UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6624


EDWIN REEVES HAZEL, III,

                Plaintiff - Appellant,

          v.

C. MCELVOGUE, Captain; K. SHULER, Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:09-cv-03276-RMG)


Submitted:   July 21, 2011                   Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edwin Reeves Hazel, III, Appellant Pro Se. Eugene P. Corrigan,
III, Harry V. Ragsdale, CORRIGAN & CHANDLER, LLC, Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edwin Reeves Hazel, III, appeals the district court’s

judgment     adopting    the   magistrate        judge’s       recommendation      and

granting     summary     judgment    in       favor   of    the   Defendants      and

dismissing    his   42    U.S.C.    § 1983      (2006)     complaint.       We    have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                          Hazel

v. McElvogue, No. 8:09-cv-03276-RMG (D.S.C. Apr. 21, 2011).                        We

dispense     with   oral    argument      because        the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2